Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 20 August 1811
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
August 20th. 1811—

Last Tuesday the Horn blew to announce the Departure of the Mail an Hour sooner than the usual Time, which obliged me to break of abrubtly, even without any Signature—Though I suppose you would know from whom it came, by the badness of the writing, & local Circumstances—I find since my last Fall sickness that my hands tremble more than they used—
Not received a Letter from you, nor my Cousin, who promised she would write me a few Lines to let me know, how, & when she got home, makes me fear her dear Mother is not so well, & that you are sick—While my Friends remain so unwell, a few lines every week would be peculiarly acceptable—
Abby A. Shaw will go on to Boston this week, perhaps, to day, if it is not to hot weather, & the Stage very full—
I suppose Mr Greenleaf, & Family will be at Quincy as usual—And I think Abby had better not go to Quincy till after Commencement, as Mrs Cragie was very desirous of her being with her several weeks—And it may make it more inconvenient for her to get from Quincy to Cambridge, than from Boston—
I find Mr Richard Norton, is coming on with two of Judge Cranch’s Sons—which must be an addition to Brother Cranchs Family—were our dear Sister, but well, how easy, & how pleasant would everything be—
Brother Cranch wrote by Fridays mail to Mr Peabody, & I was supprized to find our dear Sister, was obliged yet to have Watchers— I was in hopes she did not stand in need of such Care—He writes, that he thinks her Lungs are yet sound, & that the cool weather advancing may have a favourable effect,
I sincerely wish his Hopes, may not prove vain—But by what you wrote I have my fears—The firm belief that the Judge of all the Earth, will do right, is my Consolation, amid all the Vicissitudes of Circumstances, & under all the Trials which may await us—
I have found a dark pair of Stockings & a handkercheif of Cousin Abbys, which I shall send my Mr Peabody, next week who will take the Tuesday Stage, & go on for Commencement, & is likely—it is the last he may ever take—Samuel Gilman has written a very pleasant Letter, & requested our attendance at his Chamber—I shall not go, though he feels to Mr Peabody, & me like a Child—May heaven Guard, prosper, & bless the virtuous Youths of the present Day—I believe Cousin changed her Stockings, & took those marked for Henneretta Coflin—She will be good enough to let me know, that I need not look further—
With proper respects to the President, & Love, to every branch of your lovely family / I subscribe yours most affectionaley
